237 F.2d 502
UNITED STATES of America, Appellant,v.William F. HOLCOMB and Idris M. Holcomb, Appellees.
No. 15064.
United States Court of Appeals Ninth Circuit.
October 5, 1956.

Appeal from the United States District Court for the Northern District of California, Southern Division; Thomas F. Murphy, District Judge.
Charles K. Rice, Asst. Atty. Gen., Walter L. Gelles, Lee A. Jackson, Robert N. Anderson, Joseph F. Goetten, Attys., Dept. of Justice, Washington, D. C., Lloyd H. Burke, U. S. Atty., Lynn J. Gillard, Asst. U. S. Atty., San Francisco, Cal., for appellant.
Bronson, Bronson & McKinnon, Max Weingarten, San Francisco, Cal., for appellee.
Before HEALY, POPE and CHAMBERS, Circuit Judges.
PER CURIAM.


1
This is a companion case to Commissioner of Internal Revenue v. Ostler, 9 Cir., 237 F.2d 501. The appeal is by the government from a judgment of the District Court in favor of appellee taxpayers in their suit for refund of income taxes paid for the year 1951. The decision below is reported in Holcomb v. U. S., D.C., 137 F. Supp. 619. Taxpayers had filed a joint return under § 51(b) (1) of the Internal Revenue Code of 1939, 26 U.S.C. A. § 51(b) (1) while a California interlocutory decree of divorce was in effect between them.


2
We affirm for the reasons given by the trial judge and on the grounds developed in our opinion in Commissioner of Internal Revenue v. Ostler, supra.